¶ 1. Defendant appeals from a conviction, based on a jury verdict, of disorderly conduct m violation of 13 V.S.A. § 1026(3).1 She contends that the evidence was msuffieient to support a finding that her use of abusive or “fightmg words” tended to rncite an immediate breach of the peace. We affirm.
¶ 2. The record evidence may be briefly summarized as follows. On January 29, 2002, defendant entered Our Place, a food shelf located in Bellows Falls. Upon entering, defendant asked an employee there if she could be served by someone other than Lisa Foster, explaining that she believed Foster had “crabs” and was sleeping with defendant’s former husband. The employee conveyed defendant’s concerns to Foster, who, m turn, consulted with her supervisor, Jessi Wilkins. Wilkrns told Foster to return to work and rnvited defendant mto a conference room. There, aceordmg to Wilkrns, defendant reiterated her objection to Foster, statmg that she “did not want Lisa ... to do her fucking food shelf.”
¶3. Foster recalled that as defendant emerged from the conference room “[s]he was callmg me a bitch and tellmg me to go fuck myself, and her husband — gave her husband crabs, and fuck all of us, and then stormed out.” Wilkrns *468recounted that, as she tried to get defendant to leave, defendant picked up books off the bookshelf and threw them across the room while continuously yelling “fuck you” at Wilkins and calling her a bitch. Defendant also picked up a box of bread and threw it into the dining room, while “telling [Wilkins] to stick it up my ass and fuck myself.” Wilkins also testified that when she told defendant that she would be forced to call the police if defendant did not leave, defendant responded that she could “call the fucking police.” Other people who were at the food shelf premises to receive services reacted to the incident by leaving the building.
¶ 4. Foster recounted that she did not feel threatened by defendant, but was embarrassed by being “accus[ed] ... of transmitting a venereal disease.” Wilkins also recalled that she did not fear for her physical safety, but felt that defendant did not use “appropriate language or behavior.”
¶ 5. The jury returned a verdict of guilty on the charge of disorderly conduct. Defendant subsequently moved to set aside the verdict on the ground that her language did not tend to incite an immediate breach of the peace. The court denied the motion. This appeal followed.
¶ 6. In State v. Read, 165 Vt. 141, 148, 680 A.2d 944, 948 (1996), we limited the reach of the “abusive language” component of the disorderly conduct statute to “fighting words,” i.e., spoken words which, when directed to another in a public place, “‘tend to incite an immediate breach of the peace.’” Id. (quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942)). In Cohen v. California, 403 U.S. 15, 20 (1971), the United States Supreme Court defined “fighting words” as “those personally abusive'epithets which, when addressed to the ordinary citizen, are, as a matter of common knowledge, inherently likely to provoke violent reaction.” It is generally acknowledged that the emphasis in Chaplinsky, Cohen, and later Supreme Court decisions was thus on the nature of the words spoken, considered in light of the surrounding circumstances, and “not on the subjective response of the actual addressee.” State v. John W., 418 A.2d 1097, 1104 (Me. 1980); see also Gilles v. State, 531 N.E.2d 220, 222 (Ind. Ct. App. 1988) (test of fighting words exception is “whether, under an objective standard, the words were stated as a personal insult to the hearer in language inherently likely to provoke a violent reaction”); Johnson v. Palange, 406 A.2d 360, 365 (R.I. 1979) (fighting words are those which, under “objective test ... would cause an average person to fight”); City of Seattle v. Camby, 701 P.2d 499, 502 (Wash. 1985) (under objective test of fighting words, “addressee need not, in fact, be incited to breach the peace”); see also Read, 165 Vt. at 158, 680 A.2d at 954 (Morse, J., dissenting) (“The [fighting words] doctrine is limited to words likely to immediately provoke the individual listener to whom they are directed to start a fight. An objective standard is required to determine that issue____”).
¶ 7. The thrust of defendant’s claim on appeal is that the evidence was insufficient to establish that defendant’s words tended to incite a breach of the peace because neither Foster nor Wilkins felt threatened and neither testified that she was personally angered or incited to violence. As noted, however, fighting words are measured by an objective, not a subjective, standard. Thus, “[f]act finders need not look to the subjective response of the actual addressee,” but must consider the nature of the words viewed in the totality of the circumstances. John W., 418 A.2d at 1104.
¶ 8. Here, the evidence showed that, as she left the conference room, defendant directed extremely vulgar and personally offensive insults at Foster and hurled *469several items around the room in a fit of anger. There was also evidence that defendant’s behavior alarmed other patrons of the food shelf to the point where they felt compelled to leave. The evidence was thus sufficient to support a finding that an average person, in these circumstances, could have felt provoked to a violent reaction. See Gilles, 531 N.E.2d at 223 (personal insults insinuating, among other things, “sexually transmitted disease” were “inherently likely to provoke a violent reaction” and supported conviction of disorderly conduct); State v. McCarthy, 659 N.W.2d 808, 811 (Minn. Ct. App. 2003) (vulgar and offensive insulting words and conduct directed at individual that also aroused alarm in others sufficient to support disorderly conduct conviction). Accordingly, we conclude that the evidence, viewed in a light most favorable to the judgment, see State v. White, 172 Vt. 493, 497, 782 A.2d 1187, 1190 (2001), was sufficient to support the verdict.
¶ 9. Despite the dissent’s position that it does not intend to “continue to war with the holding” in Read, it is hard to see another result. The thrust of the dissent’s argument is that the intent element of the disorderly conduct statute — intent to cause public inconvenience or annoyance, or with such recklessness as to create the risk of public inconvenience or annoyance — is vague because it is not a specific intent crime. Disregarding the plain language of the statute, the dissent encourages us to “export” the Connecticut courts’ “judicial gloss” on the intent element. This gloss would require proof that a defendant had the “predominant intent ... to cause inconvenience, annoyance, or harm.” 2 This change does little to clarify the intent element and, moreover, requires us to ignore the Legislature’s plainly stated intent to criminalize recklessness in this context. We must presume that the Legislature — as well as the Model Penal Code drafters3 — chose the language of the statute carefully and intentionally.
¶ 10. We also decline the dissent’s urging to read the recklessness intent requirement to require a showing of “intent to provoke an immediate act of violence.” We cannot agree that the disorderly conduct statute as written is overbroad if it criminalizes any conduct just short of that which prompts the hearer to an immediate violent reaction. Certainly the very notion of prohibiting disorderly conduct is to permit the state to intervene before such abusive, aggressive behavior reaches the point of violence. See State v. James M., 806 P.2d 1063, 1066 (N.M. Ct. App. 1990) (finding it unreasonable to impose a requirement that a police officer wait until the hearer actually violently reacted to defendant’s speech before charging disorderly conduct).
¶ 11. Finally, the dissent suggests that in our holding today we overreach and unnecessarily “criminalize speech.” We find it hard to support the notion that criminalizing the rage of epithets and accusations of passing on a sexually-transmitted disease hurled by defendant at Foster constitutes the type of speech intended to be protected by the First Amendment. There are certainly instances in which the profanity and insults used by defendant would be protected speech. See e.g., John W., 418 A.2d at 1108 (holding epithets directed at police officer, as a protest to arrest after officer *470refused to tell juveniles why they had been pulled over, were constitution ally protected speech); Ware v. City & County of Denver, 511 P.2d 475, 476 (Colo. 1973) (ruling defendant’s saying “fuck you” during political speech at university was protected speech); In re Louise C., 3 P.3d 1004, 1006 (Ariz. Ct. App. 1999) (holding that juvenile’s use of the “F” word in dispute with principal and another student over whether student had stolen her money did not constitute fighting words). But that is not the case here.
¶ 12. As the Supreme Court has made clear, it is not only the content of the speech that is important, but the context and circumstances in which the language was used that must also be examined. FCC v. Pacifica Found., 438 U.S. 726, 744-45 (1978). This was not solely the use of one profane word spoken in an effort to register disagreement or protest. It was an unprovoked, aggressive, and abusive tirade aimed personally at Foster in her workplace. The object was not, as the dissent notes, to register her protest at being removed from Our Place without any food, but rather to injure, insult, and accuse Foster of sleeping with her ex-husband and spreading venereal disease. Such behavior falls well outside free speech protection. See In re S.J.N-K., 647 N.W.2d 707, 712 (S.D. 2002) (holding that student’s repeated yelling “fuck you” and use of accompanying obscene gestures amounted to an “ongoing aggression” that fell outside protected free speech); James M., 806 P.2d at 1066-67 (ruling defendant’s repeated yelling “fuck you” while flailing arms during an argument on a public sidewalk constituted unprotected speech and was punishable disorderly conduct).

Affirmed.


 13 V.S.A. § 1026 provides that:
A person who, with Mtent to cause public inconvenience, or annoyance or recklessly creating a risk thereof:
(1) Engages m fighting or in violent, tumultuous or threatening behavior; or
(2) Makes unreasonable noise; or
(3) In a public place uses abusive or obscene language; or
(4) Without lawful authority, disturbs any lawful assembly or meeting of persons; or
(5) Obstructs vehicular or pedestrian traffic, shall be imprisoned for not more than 60 days or fined not more than $500.00 or both.


 We can find no cases in which other state courts have adopted Connecticut’s judicial gloss on the intent element in this context.


 See Model Penal Code §250.2 (2002) and our discussion in Read, 165 Vt. at 147-48, 680 A.2d at 948.